DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for domestic priority under 35 USC §119(e) and 35 USC §120 is acknowledged.
 This application, filed on 28-March-2022, is a continuation of application 16/819,910 (Parent), filed on 16-March-2020, and issued as patent # US 11,288,971 B2.
 Application 16/819,910 is a continuation of application 15/988,885 (Grandparent), filed on 24-May-2018, and issued as patent # US 10,636,312 B2.
This application, is therefore accorded a prima facie effective filing date of 24-May-2018.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 28-March-2022 (49 references) has been considered by the Examiner and made of record in the application file, with the following notes and exceptions:
 Foreign references #41-44 (EP 2299422, EP2899508, EP3200171 and EP3214612) and NPL reference #49 have been submitted, and are present in file 15/988,885 (Grandparent).
NPL reference #48 (Fitzsimmons) has been submitted, and is present in file 16/819,910 (Parent).
Foreign references #45-46 (JP2004189143 and JP2005249467) and NPL reference #47 (Dunstone) have not been submitted in this file, and could not be found in ancestor applications, and therefore, have not been considered.

Double Patenting
Claim 1 is rejected for non-statutory double patenting:
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-statutory double patenting as unpatentable over claims 1-20 of Donhoffner et al. (United States Patent # US 10,636,312 B2), hereinafter Grandparent.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application
US 10,636,312 B2 (Grandparent)
Claim 1: A computer-implemented method executed by a computing system comprising one or more processors, the method comprising:
receiving, by the computing system, aircraft transponder signals;
identifying, by the computing system from among the aircraft transponder signals, a first aircraft transponder signal based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with an aircraft on which the computing system is located;
identifying, by the computing system, first location data within the first aircraft transponder signal;
generating, by the computing system, second location data by converting the first location data to a format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; and
providing, by the computing system, the second location data to the geographic mapping application for presentation to a user.

Claim 1: A computer-implemented method executed by a computing system comprising one or more processors, the method comprising: 
receiving, by the computing system, a plurality of aircraft transponder signals; 
identifying, by the computing system from among the plurality of aircraft transponder signals, a first aircraft transponder signal based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with an aircraft on which the computing system is located; 
identifying, by the computing system, first location data within the first aircraft transponder signal, 
wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format shorter than the first format; 
generating, by the computing system, second location data by converting the first location data to a global positioning system (GPS) data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data, the GPS data format including at least one of NMEA and GGA sentences; and 
providing, by the computing system, the second location data to the geographic mapping application for presentation to a user, 
wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different from the first process is used to generate the second location data.

Claim 2: The method of claim 1, further comprising extracting the first aircraft transponder signal from the plurality of aircraft transponder signals.

Claim 3: The method of claim 2, wherein extracting the first aircraft transponder signal comprises filtering out information of one or more aircrafts from the plurality of aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the computing system is located.

Claim 4: The method of claim 1, wherein the identifier is included in a header of the first aircraft transponder signal.

Claim 5: The method of claim 1, wherein the geographic mapping application displays a geographical presentation of the second location data.

Claim 6: The method of claim 1, wherein providing the second location data to the geographic mapping application comprises broadcasting the second location data to one or more computing systems through a local communication network within the aircraft.

Claim 7: The method of claim 1, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the computing system is located.

Claim 8: The method of claim 1, wherein the first aircraft transponder signal comprises an ADS-B Out signal.

Claim 9: The method of claim 1, wherein the identifier is provided by a user.

Claim 10: The method of claim 1, wherein generating the second location data comprises determining that the aircraft is on the ground, and in response, determining the geographical location of the aircraft from among multiple possible geographical regions identified by the first location data.

Claim 11: The method of claim 10, wherein the geographical location is determined based on comparing the multiple possible geographical regions identified by the first location data, and a list of airports.

Claim 12: The method of claim 11, wherein the geographical location is location of an airport with a shortest distance from at least one region among the multiple possible geographical regions identified by the first location data.

Claim 13: The method of claim 11, wherein the geographical location is location of an airport within a predetermined distance of at least one region among the multiple possible geographical regions identified by the first location data.

Claim 14: The method of claim 11, wherein geographical coordinates of the multiple possible geographical regions differ from each other by a factor of a particular angle along at least one of a longitude direction and a latitude direction.

Claim 15: A system comprising: 
one or more processors; and 
one or more computer-readable storage devices coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a plurality of aircraft transponder signals; 
identifying, from among the plurality of aircraft transponder signals, a first aircraft transponder signal based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with an aircraft on which the system is located; 
identifying first location data within the first aircraft transponder signal, wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being shorter than the first format; 
generating second location data by converting the first location data to a global positioning system (GPS) data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data, the GPS data format including at least one of NMEA and GGA sentences; and 
providing the second location data to the geographic mapping application for presentation to a user, 
wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different from the first process is used to generate the second location data.

Claim 16: The system of claim 15, wherein the operations further comprise extracting the first aircraft transponder signal from the plurality of aircraft transponder signals by filtering out information of one or more aircrafts from the plurality of aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the system is located.

Claim 17: The system of claim 15, wherein the first aircraft transponder signal has been transmitted by the first aircraft.

Claim 18: One or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving aircraft transponder signals; 
identifying from among the aircraft transponder signals, a first aircraft transponder signal based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with an aircraft on which the one or more processors are located; 
identifying first location data within the first aircraft transponder signal, 
wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being shorter than the first format; 
generating second location data by converting the first location data to a global positioning system (GPS) data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data, the GPS data format including at least one of NMEA and GGA sentences; and 
providing the second location data to the geographic mapping application for presentation to a user, 
wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different from the first process is used to generate the second location data.

Claim 19: The computer-readable storage media of claim 18, wherein the operations further comprise extracting the first aircraft transponder signal from the aircraft transponder signals by comprises filtering out information of one or more aircrafts from the aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the one or more processors are located.

Claim 20: The computer-readable storage media of claim 18, wherein the first aircraft transponder signal has been transmitted by the first aircraft.


Consider independent claim 1:  Grandparent, claim 1, recites or suggests all of the limitations of independent claim 1.
	
Claim 1 is rejected on the ground of non-statutory double patenting as unpatentable over claims 1-20 of Donhoffner et al. (United States Patent # US 11,302,202 B2), hereinafter Co-Pending.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application
US 11,302,202 B2 (Co-Pending)
Claim 1: A computer-implemented method executed by a computing system comprising one or more processors, the method comprising:
receiving, by the computing system, aircraft transponder signals;
identifying, by the computing system from among the aircraft transponder signals, a first aircraft transponder signal based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with an aircraft on which the computing system is located;
identifying, by the computing system, first location data within the first aircraft transponder signal;
generating, by the computing system, second location data by converting the first location data to a format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; and
providing, by the computing system, the second location data to the geographic mapping application for presentation to a user.

Claim 1: A computer-implemented method executed by a computing system comprising one or more processors, the method comprising: 
receiving, by the computing system, a first aircraft transponder signal associated with an aircraft on which the computing system is located; 
identifying, by the computing system, first location data within the first aircraft transponder signal, 
wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being different from the first format; 
generating, by the computing system, second location data by converting the first location data to a data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data, 
wherein generating the second location data comprises determining that the aircraft is on the ground; 
in response to determining that the aircraft is on the ground, determining the geographical location of the aircraft as location of a particular airport from among one or more airports that are within a predetermined distance of at least one region among multiple possible geographical regions identified by the first location data; and 
providing, by the computing system, the second location data to the geographic mapping application for presentation to a user.

Claim 2: The method of claim 1, wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different form the first process is used to generate the second location data.

Claim 3: The method of claim 1, further comprising extracting the first aircraft transponder signal from a plurality of aircraft transponder signals based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with the aircraft.

Claim 4: The method of claim 3, wherein extracting the first aircraft transponder signal comprises filtering out information of one or more aircrafts from the aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the computing system is located.

Claim 5: The method of claim 3, wherein the identifier is included in a header of the first aircraft transponder signal.

Claim 6: The method of claim 3, wherein the identifier is provided by a system user.

Claim 7: The method of claim 1, wherein the geographic mapping application displays a geographical presentation of the second location data.

Claim 8: The method of claim 1, wherein providing the second location data to the geographic mapping application comprises broadcasting the second location data to one or more computing systems through a local communication network within the aircraft.

Claim 9: The method of claim 1, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the computing system is located.

Claim 10: The method of claim 1, wherein the first aircraft transponder signal comprises an ADS-B Out signal.

Claim 11: The method of claim 1, wherein the geographical location is determined based on comparing the multiple possible geographical regions identified by the first location data, and a list of airports that includes the one or more airports.

Claim 12: The method of claim 1, further comprising identifying the particular airport from among the one or more airports as an airport that has the shortest distance from the at least one region.

Claim 13: The method of claim 1, wherein geographical coordinates of the multiple possible geographical regions differ from each other by a factor of a particular angle along at least one of a longitude direction and a latitude direction.

Claim 14: An electronic flight bag (EFB) comprising: 
a radio receiver tuned to receive aircraft transponder signals; 
one or more processors in electrical communication with the radio receiver; and 
one or more computer-readable storage devices coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a first aircraft transponder signal associated with an aircraft on which the EFB is located; 
identifying first location data within the first aircraft transponder signal, 
wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being shorter than the first format; 
generating second location data by converting the first location data to a data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; and 
providing the second location data to the geographic mapping application for presentation to a user.

Claim 15: The EFB of claim 14, wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different form the first process is used to generate the second location data.

Claim 16: The EFB of claim 14, wherein the operations further comprise extracting the first aircraft transponder signal from a plurality of aircraft transponder signals by filtering out information of one or more aircrafts from the plurality of aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the EFB is located.

Claim 17: An electronic flight bag (EFB) upgrade kit comprising: 
a radio receiver tuned to receive aircraft transponder signals, 
wherein the radio receiver is configured to be installed in an EFB; and 
one or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors of the EFB, cause the one or more processors to perform operations comprising: 
receiving a first aircraft transponder signal associated with an aircraft on which the one or more processors are located; 
identifying first location data within the first aircraft transponder signal, 
wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being shorter than the first format; 
generating second location data by converting the first location data to a data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; and 
providing the second location data to the geographic mapping application for presentation to a user.

Claim 18: The EFB upgrade kit of claim 17, wherein when the first location data is in the first format a first process is used to generate the second location data, and when the first location data is in the second format a second process different form the first process is used to generate the second location data.

Claim 19: An electronic flight bag (EFB) upgrade kit comprising: 
a radio receiver tuned to receive aircraft transponder signals, 
wherein the radio receiver comprises a USB dongle configured to be installed in an EFB; and 
one or more non-transitory computer-readable storage media storing instructions which, when executed by one or more processors of the EFB, cause the one or more processors to perform operations comprising: 
receiving a first aircraft transponder signal associated with an aircraft on which the one or more processors are located; 
identifying first location data within the first aircraft transponder signal; 
generating second location data by converting the first location data to a data format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data; and 
providing the second location data to the geographic mapping application for presentation to a user.

Claim 20: The EFB upgrade kit of claim 19, wherein the radio receiver comprises a software defined radio installed on the USB dongle.


Consider independent claim 1:  Co-Pending, claims 1, 3 and 4 recite or suggest all of the limitations of independent claim 1.

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 USC §103 as unpatentable over Schulte et al. (United States Patent Application Publication # US 2014/0197980 A1), hereinafter Schulte, in view of Ryan et al. (United States Patent # US 9,824,591 B1), hereinafter Ryan.
Consider claim 1:    A computer-implemented method executed by a computing system comprising one or more processors, Schulte discloses a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals [Schulte: Title; Abstract; Fig. 1-2A; Para. 0004; claim 9] and where the system comprises one or more processors (206, 214) for performing the method [Schulte: Fig. 2A; Para. 0030-0031] the method comprising:
receiving, by the computing system, aircraft transponder signals; wherein the [ADS-B] system (110) receives transponder reply signals from an “own” aircraft (102) transponder (104) and from other aircraft (108) and/or a ground station (106) [Schulte: Fig. 1; Para. 0019; claim 9];
identifying, by the computing system from among the aircraft transponder signals, a first aircraft transponder signal based on an identifier, the identifier indicating that the first aircraft transponder signal is associated with an aircraft on which the computing system is located; that the system “self-synchronizes” with the [own] aircraft transponder, extracting an aircraft identification address and other information from the transponder transmissions [Schulte: Para. 0023 (also 0022. 0024, 0055); claim 9] and also detecting/extracting the aircraft address from a plurality of addresses coded in a TIS-B signal from a ground station [Schulte: Para. 0027; claim 9];
identifying, by the computing system, first location data within the first aircraft transponder signal; that other information, including position (location) may be received (and extracted) by the system from the transponder signal [Schulte: Para. 0041, 0045, 0055]; Schulte also discloses presence and extraction of altitude (vertical location) information in mode X, and squitter signals [Schulte: Para. 0051];
generating, by the computing system, second location data by converting the first location data to a format recognizable by a geographic mapping application, the second location data being readable by the geographic mapping application to permit the geographic mapping application to present a graphical representation of a geographical location of the aircraft as represented by the first location data;  that the portable device may be carried by a crew member, such as a tablet, comprising one or more apps (software applications) to furnish aircraft related information such as navigation and flight path; that the information from the transponder signal and other sources may be communicated to the portable device using one of a plurality of different wireless protocols (information reformatted into such wireless protocol) such as Wi-Fi and Bluetooth; and where the figures explicitly show display of mapping application information [Schulte: Fig. 2A-2B; Para. 0021, 0028, 0036-0038]; and
providing, by the computing system, the second location data to the geographic mapping application for presentation to a user; wherein the figures explicitly show display of mapping application information on the portable device; [Schulte: Fig. 2A-2B; Para.0028, 0036-0038].
Schulte therefore specifically discloses receiving and extraction of identification and altitude (vertical location) information from own aircraft transponder signals, and also position information from periodic squitter signals, the reconstitution of this information into a different (second) communication protocol signal suitable for reception by a portable device running one or more software applications, and which by example may be a mapping application.  The identification and location information contained in the transponder signals is therefore implicitly and obviously formatted and communicated to the portable device in a (different/second) format suitable for use by a mapping application for display of this information, but this is not explicitly disclosed, this feature is also known in prior art, and for example:
Ryan discloses a system and method for collecting and aggregating position information from multiple data sources to localize a position of an aircraft, and particularly including ADS-B transponder information, and specifically translation of the data to a graphical display format and presentation to a graphical application for display (steps 3600, 37000 [Ryan: Title; Abstract; Fig. 1-3; Col. 2-45 to Col. 3-5; Col. 7, 39-63; Col. 10, 7-21].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to translate and/or reformat position and identification data from one or more sources including ADS-B or transponder information, into a format suitable for input to a graphical (mapping) application as taught by Ryan and applied to a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals as taught by Schulte, in order to display a position of one’s own aircraft to a flight member (in relation to other aircraft or features) using a conventional and available mapping application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Cabos (U.S. Patent Application Publication # US 2013/0027226 A1) disclosing a moving map display.
Gibson et al. (U.S. Patent Application Publication # US 2016/0155342 A1) disclosing an apparatus for monitoring aircraft position. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684